Name: 85/200/Euratom: Council Decision of 12 March 1985 adopting a multiannual research and training programme for the European Atomic Energy Community in the field of radiation protection (1985 to 1989)
 Type: Decision
 Subject Matter: electrical and nuclear industries;  research and intellectual property
 Date Published: 1985-03-25

 Avis juridique important|31985D020085/200/Euratom: Council Decision of 12 March 1985 adopting a multiannual research and training programme for the European Atomic Energy Community in the field of radiation protection (1985 to 1989) Official Journal L 083 , 25/03/1985 P. 0023 - 0024 Spanish special edition: Chapter 12 Volume 4 P. 0286 Portuguese special edition Chapter 12 Volume 4 P. 0286 +++++( 1 ) OJ NO C 46 , 20 . 2 . 1984 , P . 106 . ( 2 ) OJ NO C 23 , 30 . 1 . 1984 , P . 12 . ( 3 ) OJ NO L 177 , 4 . 7 . 1984 , P . 25 . COUNCIL DECISION OF 12 MARCH 1985 ADOPTING A MULTIANNUAL RESEARCH AND TRAINING PROGRAMME FOR THE EUROPEAN ATOMIC ENERGY COMMUNITY IN THE FIELD OF RADIATION PROTECTION ( 1985 TO 1989 ) ( 85/200/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , SUBMITTED AFTER CONSULTATION OF THE SCIENTIFIC AND TECHNICAL COMMITTEE , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS THE GENERAL STRATEGY OF THE COMMISSION FOR RESEARCH AND DEVELOPMENT WITHIN THE FRAMEWORK PROGRAMME FOR THE SCIENTIFIC AND TECHNICAL ACTIVITIES OF THE COMMUNITY EMPHASIZES THE NEED FOR A RADIATION PROTECTION PROGRAMME ; WHEREAS THE PROTECTION OF MAN AND HIS ENVIRONMENT , FORMING AN INTEGRAL PART OF THE OBJECTIVE OF IMPROVING LIVING AND WORKING CONDITIONS AND BEING A PREREQUISITE FOR THE SAFE PRODUCTION OF ENERGY , CALLS FOR A RENEWAL OF THE PRESENT 1980 TO 1984 RADIATION PROTECTION PROGRAMME FOR THE PERIOD 1985 TO 1989 ; WHEREAS IT IS IN THE INTEREST OF THE COMMUNITY TO SUPPLEMENT , BROADEN AND DEEPEN THE INFORMATION NECESSARY FOR AN OBJECTIVE STUDY OF THE EFFECTS OF IONIZING RADIATION , FOR AN EVALUATION OF THEIR HAZARDS AND FOR THE DEVELOPMENT OF METHODS TO CONTROL AND REDUCE ADVERSE CONSEQUENCES OF RADIATION , IN ORDER TO GUARANTEE ADEQUATE PROTECTION OF THE GENERAL PUBLIC , WORKERS AND THE ENVIRONMENT ; WHEREAS SCIENTIFIC COLLABORATION , THE EXCHANGE OF INFORMATION AND MOBILITY AND INTERCHANGE OF SCIENTISTS AT COMMUNITY LEVEL ARE ESSENTIAL TO RADIATION PROTECTION ; WHEREAS THE RESEARCH COVERED BY THIS DECISION IS AN APPROPRIATE WAY OF PURSUING SUCH ACTION ; WHEREAS IT IS THEREFORE IN THE COMMON INTEREST TO ADOPT A MULTIANNUAL PROGRAMME IN THE FIELD OF RADIATION PROTECTION ; WHEREAS THE COMMITTEE FOR SCIENTIFIC AND TECHNICAL RESEARCH ( CREST ) HAS EXPRESSED ITS OPINION , HAS DECIDED AS FOLLOWS : ARTICLE 1 A RESEARCH AND TRAINING PROGRAMME IN THE FIELD OF RADIATION PROTECTION AS DEFINED IN THE ANNEX IS HEREBY ADOPTED FOR A FIVE-YEAR PERIOD BEGINNING ON 1 JANUARY 1985 . ARTICLE 2 THE FUNDS ESTIMATED AS NECESSARY FOR THE EXECUTION OF THE PROGRAMME AMOUNT TO 58 MILLION ECU , INCLUDING EXPENDITURE ON A STAFF OF 57 . ARTICLE 3 DURING THE SECOND YEAR , THE PROGRAMME SHALL BE REVIEWED . THE RESULT OF THIS REVIEW SHALL BE COMMUNICATED TO THE COUNCIL AND THE EUROPEAN PARLIAMENT . THIS REVIEW MAY LEAD TO THE SUBMISSION BY THE COMMISSION OF A PROPOSAL FOR A REVISION OF THE PROGRAMME IN ACCORDANCE WITH THE APPROPRIATE PROCEDURES . ARTICLE 4 THE COMMISSION SHALL IMPLEMENT THE PROGRAMME AND SHALL BE ASSISTED BY THE MANAGEMENT AND COORDINATION ADVISORY COMMITTEE ( CGC ) ( RADIATION PROTECTION ) CREATED BY DECISION 84/338/EURATOM , ECSC , EEC ( 3 ) . DONE AT BRUSSELS , 12 MARCH 1985 . FOR THE COUNCIL THE PRESIDENT F . M . PANDOLFI ANNEX RADIATION PROTECTION PROGRAMME ( 1985 TO 1989 ) 1 . THE OBJECTIVE OF THE PROGRAMME IS TO IMPROVE THE CONDITIONS OF LIFE WITH RESPECT TO SAFETY OF WORK AND PROTECTION OF MAN AND HIS ENVIRONMENT AND TO ASSURE A SAFE PRODUCTION OF ENERGY FROM ATOMIC FISSION AND , LATER , FUSION . IT ENDEAVOURS , THROUGH A COOPERATIVE EUROPEAN EFFORT . - TO SCREEN AND ASSESS PROBLEMS RELATED TO RADIATION PROTECTION AND TO STUDY SUCH PROBLEMS BY SCIENTIFIC MEANS , - TO IMPROVE METHODS NECESSARY TO PROTECT WORKERS AND THE POPULATION BY UPDATING THE SCIENTIFIC BASIS FOR APPROPRIATE STANDARDS AND BY FURTHER DEVELOPING TECHNIQUES TO PREVENT AND COUNTERACT HARMFUL EFFECTS OF RADIATION , - TO PROVIDE METHODS TO COPE WITH THE CONSEQUENCES OF RADIATION ACCIDENTS , - TO ASSES RADIATION RISKS AND SET THEM IN PERSPECTIVE TO OTHER RISKS ARISING IN MODERN SOCIETY , - TO PROVIDE PERTINENT AND UP-TO-DATE INFORMATION FOR DECISION-MAKING . 2 . THE PROGRAMME WILL COVER RESEARCH ON : - RADIATION DOSIMETRY AND ITS INTERPRETATION , - BEHAVIOUR AND CONTROL OF RADIONUCLIDES IN THE ENVIRONMENT , - NON-STOCHASTIC EFFECTS OF IONIZING RADIATION , - RADIATION CARCINOGENESIS , - GENETIC EFFECTS OF IONIZING RADIATION , - EVALUATION OF RADIATION RISKS AND OPTIMIZATION OF PROTECTION . THE PROGRAMME WILL BE CARRIED OUT PRINCIPALLY BY RESEARCH CONTRACTS AND , TO A SMALL DEGREE , BY THE COMMISSION'S BIOLOGY GROUP AT THE ISPRA ESTABLISHMENT . THE COMMISSION WILL SUPPORT THE MOBILITY OF RESEARCH WORKERS IN ORDER TO ALLOW CONTRACTING LABORATORIES AN OPTIMAL EXECUTION OF RESEARCH WORK .